Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 4







James R. Lowe, 		Appellant



v.



North Dakota Workforce Safety & Insurance, 		Appellee







No. 20160287







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Daniel Saleh El-Dweek, Judge.



AFFIRMED.



Per Curiam.



James R. Lowe, self-represented, 511 Rogers Road, Newark, TX 76071, appellant; on brief.



Mitchell D. Armstrong and Sarah E. Kuntz, Special Assistant Attorneys General, 122 East Broadway Avenue, P.O. Box 460, Bismarck, ND 58502-0460, for appellee; on brief.

Lowe v. WSI

No. 20160287



Per Curiam.

[¶1]	James Lowe appeals from a district court judgment dismissing his appeal to the district court from an administrative law judge’s order, which affirmed Workforce Safety and Insurance’s order denying disability benefits.  The district court dismissed the appeal for lack of subject matter jurisdiction because it found Lowe had failed to timely serve notice of appeal on WSI.  Upon review of the record, we conclude Lowe failed to serve notice of appeal on WSI within thirty days after notice of the order was given as required by N.D.C.C. § 28-32-42(1).  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(7).  
See
 
Benson v. Workforce Safety & Ins.
, 2003 ND 193, ¶ 6, 672 N.W.2d 640 (holding the district court was without subject matter jurisdiction where the appellant failed to serve notice of appeal on WSI within thirty days after notice of the order was given).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte